DETAILED ACTION
	Claims 1-7 are pending. Claim 7 has been added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites formula (a1-r2-1) which is too blurry.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirayama et al. (U.S. 2016/0209745).
Hirayama et al. teaches a resist composition in Example 24 comprising the following:

    PNG
    media_image1.png
    112
    597
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    47
    584
    media_image2.png
    Greyscale
[0819] wherein (A’)-2 corresponds to polymeric compound 2 (base material A) [0821] which comprises monomers (2) and (4) [0817] which are the following:

    PNG
    media_image3.png
    210
    279
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    169
    256
    media_image4.png
    Greyscale
[0817] wherein monomer (4), when polymerized, is equivalent to structural unit (a10) represented by general formula (a10-1) of instant claim 1 when R is a hydrogen atom, Yax1 is a single bond, Wax1 is an aromatic hydrocarbon group, and nax1 is 1; component (B’)-1 is the following:

    PNG
    media_image5.png
    326
    415
    media_image5.png
    Greyscale
[0825] which is equivalent to an acid-generator component (B) comprising a compound (BD1) represented by general formula (bd1) of instant claims 1-3 when R001 is a monovalent organic group having an acid dissociable group containing a cyclic structure and a tertiary alkyl ester structure having 7 carbon atoms, R002 and R003 are monovalent organic groups, and X is a counteranion; component (D’)-7 is the following:

    PNG
    media_image6.png
    357
    395
    media_image6.png
    Greyscale
[0825] which is equivalent to a photodegradable base (D1) comprising a compound (DB1) represented by general formula (bd1) of instant claims 1-3 when R001 is a monovalent organic group having an acid dissociable group containing a cyclic structure and a tertiary alkyl ester structure having 7 carbon atoms, R002 and R003 are monovalent organic groups, and X- is a counteranion. The total amount of the acid-generator component (B) and the photodegradable base (D1) is 22.31 parts by weight which is substantially close to the instantly claimed 25 parts by weight. Hirayama et al. also teaches he amount of the component (B) relative to 100 parts by weight of the component (A) is preferably within a range from 0.5 to 60 parts by weight, more preferably from 1 to 50 parts by weight, and still more preferably from 1 to 40 parts by weight [0415] and the amount of the component (D1) relative to 100 parts by weight of the component (A) is preferably within a range from 0.5 to 10 parts by weight, more preferably from 0.5 to 8 parts by weight, and still more preferably from 1 to 8 parts by weight [0466] which, when combined, overlaps the instantly claimed amount of 25 parts by weight (claim 1), specifically 30 parts by weight (claim 4). Hirayama et al. further teaches an object of providing a resist composition in which the polymeric compound in the resist composition has a predetermined design, so as to obtain good control of acid diffusion and excellent lithography properties [0016]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific teachings of Hirayama et al. to obtain the claimed resist composition through routine experimentation in order to achieve good control of acid diffusion and excellent lithography properties.
	With regard to claims 5-6, Hirayama et al. teaches the method of forming a resist pattern according to a second aspect of the present invention includes: forming a resist film on a substrate using a resist composition according to the first aspect; conducting exposure of the resist film; and developing the resist film to form a resist pattern [0526] wherein exposure is performed using an ArF exposure apparatus, an electron beam lithography apparatus or an EUV exposure apparatus, or by patterning via direct irradiation with an electron beam without using a mask pattern [0529].
	With regard to claim 7, Hirayama et al. teaches a resist composition which generates acid upon exposure and exhibits changed solubility in a developing solution under action of acid, the resist composition including a base component (A) which exhibits changed solubility in a developing solution under action of acid and an acid generator (B) which generates acid upon exposure, the base component (A) including a resin component having a structural unit (a0) represented by general formula (a0-1) shown below, and the acid generator component (B) containing a compound having a cation moiety having an electron withdrawing group [abstract] wherein a specific example of base component (A) is polymeric compound (10) comprising monomers (4) and (9) [0817] which are the following:

    PNG
    media_image7.png
    169
    253
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    179
    267
    media_image8.png
    Greyscale
 [0817] wherein monomer (4), when polymerized, is equivalent to structural unit (a10) represented by general formula (a10-1) of instant claim 7 when R is a hydrogen atom, Yax1 is a single bond, Wax1 is an aromatic hydrocarbon group, and nax1 is 1 and monomer (9), when polymerized, is equivalent to a structural unit (a1) containing an acid decomposable group represented by general formula (a1-r2-1) of instant claim 7 when Ra’10 is a branched alkyl group having 3 carbon atoms and Ra’11 is a group which forms an aliphatic cyclic group together with a carbon atom having Ra’10 bonded thereto; wherein a specific example of acid generator component (B) is the following component (B’)-1:

    PNG
    media_image5.png
    326
    415
    media_image5.png
    Greyscale
[0825] which is equivalent to an acid-generator component (B) comprising a compound (BD1) represented by general formula (bd1) of instant claim 7 when R001 is a monovalent organic group having an acid dissociable group containing a cyclic structure and a tertiary alkyl ester structure having 7 carbon atoms, R002 and R003 are monovalent organic groups, and X is a counteranion. Hirayama et al. also teaches the resist composition of the present invention may include an acid diffusion control agent component (hereafter, frequently referred to as “component (D)”), in addition to the component (A), or in addition to the component (A) and the component (B). The component (D) functions as an acid diffusion control agent, i.e., a quencher which traps the acid generated from the component (B) and the like upon exposure. In the present invention, the component (D) may be a photodecomposable base (D1) (hereafter, referred to as “component (D1)”) which is decomposed upon exposure and then loses the ability of controlling of acid diffusion, or a nitrogen-containing organic compound (D2) (hereafter, referred to as “component (D2)”) which does not fall under the definition of component (D1). When a resist pattern is formed using a resist composition containing the component (D1), the contrast between exposed portions and unexposed portions is improved [0417-0421] wherein a specific example of component (D1) is the following component (D’)-7:

    PNG
    media_image6.png
    357
    395
    media_image6.png
    Greyscale
[0825] which is equivalent to a photodegradable base (D1) comprising a compound (DB1) represented by general formula (bd1) of instant claim 7 when R001 is a monovalent organic group having an acid dissociable group containing a cyclic structure and a tertiary alkyl ester structure having 7 carbon atoms, R002 and R003 are monovalent organic groups, and X- is a counteranion. Hirayama et al. further teaches the amount of the component (B) relative to 100 parts by weight of the component (A) is preferably within a range from 0.5 to 60 parts by weight, more preferably from 1 to 50 parts by weight, and still more preferably from 1 to 40 parts by weight [0415] and the amount of the component (D1) relative to 100 parts by weight of the component (A) is preferably within a range from 0.5 to 10 parts by weight, more preferably from 0.5 to 8 parts by weight, and still more preferably from 1 to 8 parts by weight [0466] which, when combined, overlaps the instantly claimed amount of 25 parts by weight (claim 7). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Hirayama et al. further teaches an object of providing a resist composition in which the polymeric compound in the resist composition has a predetermined design, so as to obtain good control of acid diffusion and excellent lithography properties [0016]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the specific teachings of Hirayama et al. to obtain the claimed resist composition through routine experimentation in order to achieve good control of acid diffusion and excellent lithography properties.
Response to Arguments
Applicant's arguments filed August 31, 2022 have been fully considered but they are not persuasive. Applicant argues regarding the 103 rejection over Hirayama, the working examples of the present specification provide evidence of unexpected results of the presently claimed resist composition based on amounts. In particular, Comparative Example 1 in which the total amount of (B) and (D1) is 23.4 parts by weight which is not encompassed by the instant claims, there is a significant difference in sensitivity and LWR as compared to Example 1 which has an amount of 25.1 parts by weight. Hirayama teaches a broad range for (B) [0415] and (D1) [0466] which is outside of the recited ranges which produces characteristics significantly different in terms of sensitivity and LWR, see MPEP 2144.05(III)(D). These unexpected results are neither disclosed nor suggested by Hirayama, could not have been predicted by one of ordinary skill in the art, and would effectively rebut any allegation of prima facie obviousness.
The Examiner respectfully disagrees. The differences in values for both sensitivity and LWR were very small when comparing Example 1 versus Comparative Example 1. One of ordinary skill in the art would expect such small differences when varying the amount of the same compound. Further, Hirayama teaches when the amount of the component (B) is within the above-mentioned range, formation of a resist pattern can be satisfactorily performed. Further, by virtue of the above-mentioned range, when each of the components are dissolved in an organic solvent, a uniform solution can be obtained and the storage stability becomes satisfactory [0415] and when the amount of the component (D1) is at least as large as the lower limit of the above-mentioned range, excellent lithography properties and excellent resist pattern shape can be obtained. On the other hand, when the amount of the component (D1) is no more than the upper limit of the above-mentioned range, sensitivity can be maintained at a satisfactory level, and through-put becomes excellent [0467]. Thus, Hirayama teaches both the amounts of acid generator component (B) and component (D) are result-effective variables. Therefore, the instant claims are obvious over the teachings of Hirayama.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yahagi et al. (U.S. 2017/0369697) and Yahagi et al. (U.S. 2017/0371241) are obvious over the instant claims.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722